Detinue, brought by the plaintiffs as administrators of one John Cheek to recover certain slaves. The principal question made in the (362)  case was upon the construction of the will of Silas Cheek, which was made in 1808, and of which the following are the material parts: "I do lend to Mary Smart's four base-born children, namely, Robert T. Smart, Sarah B. Smart, Rebecca Armstrong, and John S. *Page 259 
Smart, all my estate, real and personal; and it is my will that my estate should be kept together until the said Robert T. Smart arrives to 21 years of age, and then equally divided, share and share alike, with the said four children, to them and their heirs forever, and that said children be raised well and given good learning. If either of them should die without any heir in marriage, then their legacy to their own brothers and sisters, and the profits that should arise from this estate, while kept together, as yearly incomes, to be laid out to the use and benefit of the said children." The negroes in controversy were admitted to be those, or the descendants of those, owned by the testator and intended to be passed by the will. It was admitted, also, that on the coming of age of Robert T. Smart, about 1823, the negroes were divided among the devisees according to the terms of the will, and they so held them until the death of John S. Smart, who died in May, 1844, without having had children. The defendants then took possession of his part of the negroes, and still hold them. It was agreed that if, under the construction of the will, the negroes vested absolutely in the plaintiff's intestate (he being the John S. Smart mentioned in the will), then they were entitled to recover. But they were not entitled to recover in case the court should be of opinion that, on the death of John Cheek, the estate went over, by way of executory devise, to the defendants, who are his sisters.
The court instructed the jury that the limitation over in the will of Silas Cheek was too remote, and that the absolute estate vested in the plaintiffs. In pursuance of this instruction the jury found a verdict for the plaintiffs and, judgment being rendered thereon, the defendants appealed.
Is the executory devise of John S. Smart's share over to his brothers and sisters upon an event too remote, and, therefore, void? This is the question now for our decision. The word lend, made use of by the testator in the beginning of his will, which we are requested by the counsel to notice, when taken in connection with the phraseology of the whole clause in question or the whole will itself, does not denote an intention in the testator to tie up the estates devised and bequeathed to the time of the death of any of the several legatees or devisees. What the testator might have meant by the word lend in case any of the children had died before the time of division it is now useless to inquire, because it is clear that he intended they should have, in the first instance, an absolute property in their several shares after the division should take place. John S. Smart outlived the period of division. He, *Page 260 
therefore, took his share absolutely, which on his death would go, the land to his heirs and the personal estate to his administrator, in case the limitation over to his brothers and sisters is void in law. "If he should die without any heir in marriage" is the event upon which the estate of John S. Smart is by the terms of the will to go over to his brothers and sisters. The word is nomen generalissimum, and may include all kinds of heirs. That word by itself, therefore, will clearly make the executory devise to the brothers and sisters rest on an event too remote, and, therefore void. Brantley v. Whitaker, ante, 225. And if we take the whole sentence together, it cannot, by any common-sense interpretation, be construed to mean if he die without leaving children or leaving issue, then over. It was contended by the counsel that "heir in marriage" meant children, so as to tie up the event within the proper period. But that is inadmissible, since it would exclude grandchildren of the first taker; and certainly the testator did not mean that if one of the devisees had a child, and that child had issue and died in the lifetime of the (364)  first taker, that the estate should go over to the brothers and sisters of the first taker, and exclude the issue of the dead child. The most extended construction that we can give the sentence in favor of the defendant is the following: If he die without heirs of his body born in lawful wedlock, then over. And we know that such words would only reduce the estate in fee in the land which John S. Smart had vested in him by the former part of the will to an estate tail, and would leave the personal estate just where it was before, to wit, absolute in him and his administrators, as it is a rule of law that any words in a will that will create an estate tail in the land will, when used in a bequest of chattels, create an absolute interest in them to the legatee. We, therefore, are of opinion that the judgment must be affirmed.
PER CURIAM.                                            No error.
Cited: Sessoms v. Sessoms, 144 N.C. 124; Robeson v. Moore, 168 N.C. 390.